Nebraska Advance Sheets
676	285 NEBRASKA REPORTS



                     D-CO, Inc., et al., appellants, v.
                       City of La Vista, appellee.
                                    ___ N.W.2d ___

                         Filed April 12, 2013.    No. S-12-299.

 1.	 Summary Judgment: Appeal and Error. An appellate court will affirm a lower
     court’s grant of summary judgment if the pleadings and admitted evidence show
     that there is no genuine issue as to any material facts or as to the ultimate infer-
     ences that may be drawn from the facts and that the moving party is entitled to
     judgment as a matter of law.
 2.	 Constitutional Law: Ordinances. The constitutionality of an ordinance presents
     a question of law.
 3.	 Judgments: Appeal and Error. An appellate court independently reviews ques-
     tions of law decided by a lower court.
 4.	 Special Legislation. A legislative act constitutes special legislation if (1) it cre-
     ates an arbitrary and unreasonable method of classification or (2) it creates a
     permanently closed class.
 5.	 ____. A special legislation analysis focuses on a legislative body’s purpose in
     creating a challenged class and asks if there is a substantial difference of circum-
     stances to suggest the expediency of diverse legislation. The prohibition aims to
     prevent legislation that arbitrarily benefits a special class.
 6.	 Special Legislation: Public Policy. To be valid, a legislative classification must
     be based upon some reason of public policy, some substantial difference in cir-
     cumstances, that would naturally suggest the justice or expediency of diverse
     legislation regarding the objects to be classified.
 7.	 Special Legislation. Legislative classifications must be real and not illusive; they
     cannot be based on distinctions without a substantial difference. The question is
     always whether the things or persons classified by the act form by themselves a
     proper and legitimate class concerning the purpose of the act.
 8.	 Constitutional Law: Special Legislation. A legislative body’s distinctive
     t
     ­reatment of a class is proper if the class has some reasonable distinction from
     other subjects of a like general character. And that distinction must bear some
     reasonable relation to the legitimate objectives and purposes of the legisla-
     tive act.
 9.	 Special Legislation: Statutes: Ordinances: Appeal and Error. A court may
     review the legislative history of a statute or ordinance when considering a special
     legislation challenge.
10.	 Municipal Corporations: Special Legislation. When a city’s distinctive treat-
     ment of a class is based on a real difference and is reasonably related to its
     legitimate goal, it is not required to choose between attacking every aspect of an
     economic or social welfare problem or not attacking the problem at all.
11.	 Municipal Corporations: Real Estate. Because the renting of residential hous-
     ing is a business, a city can reasonably require the owners of such housing to pay
     fees to offset the cost of regulating that business.
                   Nebraska Advance Sheets
	                  D-CO, INC. v. CITY OF LA VISTA	677
	                        Cite as 285 Neb. 676

   Appeal from the District Court for Sarpy County: William
B. Zastera, Judge. Affirmed.
  Christian R. Blunk, of Harris Kuhn Law Firm, L.L.P., and
John C. Chatelain, of Chatelain & Maynard, for appellants.
   Gerald L. Friedrichsen and William M. Bradshaw, of
Fitzgerald, Schorr, Barmettler & Brennan, P.C., L.L.O., for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
and Cassel, JJ.
    Connolly, J.
                           SUMMARY
   The appellants are rental property owners in La Vista,
Nebraska. They sought a declaration that the City of La Vista’s
ordinance No. 1095 was unconstitutional. The ordinance estab-
lishes a rental housing licensing and inspection program.
Owners of rental property must obtain a license to lease the
property to others and submit to periodic building code inspec-
tions of their rental property. The appellants claim that the
ordinance’s application to only rental property residences—and
not to owner-occupied residences—is an arbitrary and unrea-
sonable classification that violates Nebraska’s constitutional
prohibition against special legislation.
   The district court entered summary judgment for La Vista.
We conclude that La Vista’s ordinance does not violate the
prohibition against special legislation. The record shows that
the distinction between rental property residences and owner-­
occupied residences presented a real difference in circum-
stances. And La Vista’s regulation of rental properties was rea-
sonably related to its legitimate goal of maintaining safe rental
housing and livable neighborhoods.
                      BACKGROUND
                          Ordinance
  On October 20, 2009, La Vista adopted ordinance No. 1095.
The ordinance prohibits a person (an individual or entity) from
    Nebraska Advance Sheets
678	285 NEBRASKA REPORTS



leasing a rental dwelling without a license, which must be
renewed annually. It exempts nursing care and rehabilitation
facilities, assisted living facilities, and hotels and motels.
   To get a license, a person must (1) pay the applicable
fees for the license application and inspections; (2) satisfy
inspection requirements; and (3) maintain compliance with the
International Property Maintenance Code (IPMC), which the
ordinance adopted, and any other applicable laws.
   Upon receiving an owner’s application and payment of fees,
La Vista will give the owner a 10-day notice of a “primary”
inspection, to be conducted by a designated building official, to
determine whether the rental property complies with the IPMC
and other building codes. La Vista does not charge for the pri-
mary inspection or for a followup inspection if the owner or
the owner’s agent is present to provide access to the property.
If neither the owner nor the tenant consents to the inspection,
the building official must obtain a warrant. After the primary
inspection, the building official assigns one of the following
classifications to the dwelling:
•  lass A dwelling: The dwelling has only minor code viola-
  C
  tions, which are defined as any defect other than a major
  violation, unless multiple minor defects are deemed to be a
  major violation. The building official will conduct further
  inspections every 2 years. But if the owner has not corrected
  the minor violations after the first 2-year inspection, La Vista
  will not renew the owner’s rental license until the corrections
  are made.
•  lass B dwelling: The dwelling has a major code violation,
  C
  defined as a defect that poses a significant risk of danger,
  harm, or damage to the life, health, safety, or welfare of the
  tenant, passersby, occupants, visitors, environment, or general
  public. La Vista must provide notice to the property owner
  of the time allowed for making corrections, depending on
  the number and severity of the violations. A property owner
  must correct a major code violation to the building official’s
  approval in a followup inspection before La Vista will issue
  or renew a license. La Vista will charge the owner a fee for
  the followup inspection if the owner has not corrected the
                  Nebraska Advance Sheets
	                 D-CO, INC. v. CITY OF LA VISTA	679
	                       Cite as 285 Neb. 676

  defect. The building official will conduct another inspection
  in 1 year. If there are no further major code violations at the
  later inspection, the building official will change the dwell-
  ing’s classification to Class A.
•  lass N dwellings: These dwellings are newly constructed.
  C
  The building official will conduct inspections every 3 years.
   The building official can also conduct inspections at other
times as he or she deems necessary, including for investiga-
tion of a complaint. If an owner fails to take corrective actions
within a specified time or if the building official finds that the
building is unsafe, the building official can deny, suspend, or
revoke a rental license. Moreover, if an owner fails to obtain a
rental license or if La Vista revokes the license for noncompli-
ance, it can impose penalties under the IPMC or other laws. A
property owner must have a local agent available to respond to
emergencies on a 24-hour basis and must provide La Vista with
the agent’s contact information.
   The mayor and city council listed several findings in the
ordinance about its purpose. They found that much of La Vista’s
original housing was approaching 50 years of age and that a
significant portion of it had become rental property. Also, they
found that many apartment complexes had been constructed
and that owners’ failure to maintain them had put many ten-
ants at risk. They found that La Vista’s transition to rental
properties could make consistent monitoring and necessary
maintenance of rental housing more difficult and contribute to
the deterioration of La Vista’s housing and neighborhoods. The
deterioration occurs because tenants may face landlords who
resist performing maintenance and repairs and because tenants
may be reluctant to report deficiencies to authorities. Finally,
they concluded that the program would promote the public
interest by keeping rental housing safe for tenants, maintaining
safe and livable neighborhoods for La Vista’s residents, and
sustaining its property tax base.
   Two months before La Vista adopted ordinance No. 1095, it
had adopted ordinance No. 1128. Ordinance No. 1128 updated
La Vista’s existing building code to impose the same code
requirements as those imposed by ordinance No. 1095. But
    Nebraska Advance Sheets
680	285 NEBRASKA REPORTS



ordinance No. 1128 does not require property owners to pay
fees or submit to regular inspections.

                      P rocedural History
   In September 2010, the appellants filed their complaint.
They alleged that ordinance No. 1095 created special privileges
and immunities for owner-occupied dwellings because those
dwellings are not subject to the ordinance’s requirements. They
sought an injunction and a declaration that the ordinance was
unconstitutional.
   Both parties moved for summary judgment. The court sus-
tained La Vista’s motion. The court stated that La Vista’s
authorization of a 2000 study and its holding of public hear-
ings were sufficient to show that the ordinance’s classifica-
tion of residential rental properties was neither arbitrary nor
unreasonable. The court concluded that La Vista had prop-
erly exercised its police power to promote the health, safety,
and welfare of its residents who rented housing. It overruled
the appellants’ motion for summary judgment and dismissed
their complaint.

                   ASSIGNMENTS OF ERROR
   The appellants assign, reduced and restated, that the court
erred as follows:
   (1) concluding that La Vista’s classification of residential
landlords as the only property owners subject to its ordinance
was neither arbitrary nor unreasonable;
   (2) concluding that La Vista’s commissioning of the 2000
study and its holding of public hearings were sufficient to show
that its classification of residential landlords was neither arbi-
trary nor capricious; and
   (3) failing to sustain the appellants’ motion for sum-
mary judgment.

                  STANDARD OF REVIEW
   [1-3] We will affirm a lower court’s grant of summary
judgment if the pleadings and admitted evidence show that
there is no genuine issue as to any material facts or as to the
ultimate inferences that may be drawn from the facts and that
                       Nebraska Advance Sheets
	                      D-CO, INC. v. CITY OF LA VISTA	681
	                            Cite as 285 Neb. 676

the moving party is entitled to judgment as a matter of law.1
The constitutionality of an ordinance presents a question of
law.2 We independently review questions of law decided by a
lower court.3

                           ANALYSIS
   The appellants claim that La Vista’s ordinance is unconsti-
tutional because it violates the special privileges and immuni-
ties clause of Neb. Const. art. III, § 18:
         The Legislature shall not pass local or special laws in
      any of the following cases . . . .
         ....
         Granting to any corporation, association, or individual
      any special or exclusive privileges, immunity, or fran-
      chise whatever . . . . In all other cases where a general
      law can be made applicable, no special law shall be
      enacted.
The special legislation prohibition also applies to municipal
ordinances.4
   [4] A legislative act constitutes special legislation if (1) it
creates an arbitrary and unreasonable method of classification
or (2) it creates a permanently closed class.5 Here, we are only
concerned with the appellants’ claim that the classification is
arbitrary and unreasonable. They claim that the record lacks
any evidence that rental properties posed a greater risk to
La Vista’s older neighborhoods than owner-occupied proper-
ties. The appellants primarily contend that La Vista lacked a
reasonable basis for enacting an inspection program for resi-
dential properties that applied only to rental properties.
   [5] A special legislation analysis focuses on a legislative
body’s purpose in creating a challenged class and asks if there

 1	
      Professional Mgmt. Midwest v. Lund Co., 284 Neb. 777, 826 N.W.2d 225
      (2012).
 2	
      Hug v. City of Omaha, 275 Neb. 820, 749 N.W.2d 884 (2008).
 3	
      Molczyk v. Molczyk, ante p. 96, 825 N.W.2d 435 (2013).
 4	
      See, Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467
      (2012); Hug, supra note 2.
 5	
      Id.
    Nebraska Advance Sheets
682	285 NEBRASKA REPORTS



is a substantial difference of circumstances to suggest the expe-
diency of diverse legislation.6 The prohibition aims to prevent
legislation that arbitrarily benefits a special class.7
   [6-8] To be valid, a legislative classification must be based
upon some reason of public policy, some substantial difference
in circumstances, that would naturally suggest the justice or
expediency of diverse legislation regarding the objects to be
classified.8 Legislative classifications must be real and not illu-
sive; they cannot be based on distinctions without a substantial
difference.9 And the question is always whether the things or
persons classified by the act form by themselves a proper and
legitimate class concerning the purpose of the act.10 A legisla-
tive body’s distinctive treatment of a class is proper if the class
has some reasonable distinction from other subjects of a like
general character. And that distinction must bear some reason-
able relation to the legitimate objectives and purposes of the
legislative act.11
   The appellants contend that the court, in determining
La Vista’s classification of residential rental properties was nei-
ther arbitrary nor unreasonable, improperly relied on the 2000
study that La Vista had commissioned. They argued that the
2000 study focused on determining whether La Vista needed
a neighborhood revitalization program for its older neighbor-
hoods. They also argue that the study did not show that rental
properties were a problem or that any residential properties
were dilapidated.
   [9] A court may review the legislative history of a statute or
ordinance when considering a special legislation challenge.12
And La Vista’s 2000 study clearly played a role in its decision

 6	
      See id.
 7	
      See Hug, supra note 2.
 8	
      See Anthony, Inc., supra note 4.
 9	
      See In re Interest of A.M., 281 Neb. 482, 797 N.W.2d 233 (2011), cert.
      denied ___ U.S. ___, 132 S. Ct. 341, 181 L. Ed. 2d 214.
10	
      See id.
11	
      See id.
12	
      See Hug, supra note 2.
                  Nebraska Advance Sheets
	                 D-CO, INC. v. CITY OF LA VISTA	683
	                       Cite as 285 Neb. 676

to enact a rental property inspection program. Although the
appellants are correct that the study did not determine that any
of La Vista’s rental properties were dilapidated, we believe that
parts of that study supported La Vista’s distinctive regulation
of rental properties.
   The consultant recommended that La Vista conduct further
research and develop a pilot revitalization program for the
older neighborhood that La Vista had targeted for analysis.
The consultant based this recommendation on three charac-
teristics of the neighborhood: declining household incomes;
aging housing, with delayed maintenance and repairs; and
changing household compositions, meaning “smaller families
(widowed/elderly) and younger homeowners with little equity
or resources for repairs.” The study specifically concluded
that the targeted neighborhood had a high rate of ownership,
and it did not recommend any type of inspection program.
Nonetheless, the consultant’s recommendation that La Vista
take action to prevent further deterioration of its older neigh-
borhoods is relevant.
   The study set out five stages, or five degrees of distress, in
the life cycle of a neighborhood—from healthy (stage 1) to
abandoned (stage 5). The consultant reported that the targeted
neighborhood had signs of “incipient decline,” or stage 2 dis-
tress. The study stated that research has shown the main char-
acteristics of distressed residential areas include non-owner-
occupied rental properties and poverty. Because the study
showed that La Vista’s targeted neighborhood already showed
signs of stage 2 distress, La Vista could reasonably conclude
that the number of rental properties in that neighborhood and
in similar neighborhoods was likely to increase.
   The study further stated that researchers generally agreed
that revitalization intervention has a higher chance of success
if a city takes action during stage 2 or stage 3 because neigh-
borhood distress in stage 4 and stage 5 is so severe that simple
intervention is no longer economically feasible. The record
does not show whether La Vista accepted any of the study’s
revitalization recommendations. But taking steps to stop the
deterioration of rental properties would have also been a rea-
sonable intervention in these circumstances. The record shows
    Nebraska Advance Sheets
684	285 NEBRASKA REPORTS



that city officials knew of longstanding maintenance problems
with La Vista’s rental properties.
   Most of the letters written to city officials about its proposed
ordinance were from owners of rental properties who com-
plained that the ordinance would place undue financial burdens
on them. Many rental property owners also complained at
La Vista’s public hearings. And there was evidence that some
rental properties were better cared for than the surrounding
owner-occupied properties.
   But some residents favored the ordinance. Homeowners
complained that rental properties in their neighborhoods were
the worst-kept properties and that deterioration and lack of
maintenance of surrounding rental properties had brought
down their property values and caused homeowners to move.
The record also shows city officials had long been concerned
about these maintenance problems.
   At one public hearing, the community development director
stated that La Vista had about 2,800 rental properties and that
its strategic development plan had included a rental inspection
program for 10 years. A council member stated that the council
had raised its concerns about the decline of rental properties to
staff members for years. And La Vista had documented some
of these problems.
   The record includes photographs of egregious code viola-
tions that city officials had found in rental properties. One
homeowner had asked city officials to do something about the
rental property next to her because the management company
had ignored or improperly handled water problems on the
property, which, in turn, had created problems on her property.
Moreover, the record supports La Vista’s concern that ten-
ants are reluctant to report maintenance problems. La Vista
documented an example of a tenant who had complained to
city officials about the landlord’s refusal to repair serious
problems, but who nonetheless asked the officials not to con-
tact the owner until after the lease had expired and the tenant
had moved.
   We conclude that the record shows La Vista based its classi-
fication of rental property residences on a real distinction from
other residential properties. It shows that the owners of rental
                         Nebraska Advance Sheets
	                        D-CO, INC. v. CITY OF LA VISTA	685
	                              Cite as 285 Neb. 676

properties can neglect necessary maintenance and repairs and
that tenants can be reluctant to confront landlords or consult
authorities about deteriorating conditions. Tenants’ reluctance
to report problems would unquestionably make La Vista’s
monitoring of unsafe conditions in its rental housing more
difficult. And protecting tenants’ safety within the context of
the landlord/tenant relationship creates a unique public policy
concern that distinguishes rental properties from other residen-
tial properties.
   [10,11] So we reject the appellants’ argument that La Vista’s
evidence of problems with residential rental properties was
insufficient to justify its distinctive treatment of these prop-
erties. La Vista’s concern with unsafe conditions in rental
housing and the reporting problems unique to these proper-
ties would exist even if many or most rental property own-
ers properly maintained their properties. Moreover, although
maintenance problems also existed in older owner-occupied
residences, La Vista was not required to solve every problem at
once. Legislative bodies often take long periods to enact laws
that cover the whole of a subject.13 When a city’s distinctive
treatment of a class is based on a real difference and is reason-
ably related to its legitimate goal, it is not required to choose
between attacking every aspect of an economic or social wel-
fare problem or not attacking the problem at all.14 And other
courts have concluded that because the renting of residential
housing is a business, a city can reasonably require the owners
of such housing to pay fees to offset the cost of regulating that
business.15 We agree.
   Finally, based on the 2000 study, La Vista could reason-
ably conclude that deterioration of La Vista’s rental housing
would contribute to the further deterioration of La Vista’s

13	
      See Distinctive Printing & Packaging Co. v. Cox, 232 Neb. 846, 443
N.W.2d 566 (1989).
14	
      See Bergan Mercy Health Sys. v. Haven, 260 Neb. 846, 620 N.W.2d 339
      (2000).
15	
      See, e.g., Griffith v. City of Santa Cruz, 207 Cal. App. 4th 982, 143 Cal.
      Rptr. 3d 895 (2012); Kruppa v. Warren, No. 2009-T-0017, 2009 WL
2991569 (Ohio App. Sept. 18, 2009) (unpublished opinion).
    Nebraska Advance Sheets
686	285 NEBRASKA REPORTS



older neighborhoods. Thus, intervention through the rental
housing inspection program was clearly in the public’s interest
of maintaining safe housing for tenants and safe and livable
neighborhoods for La Vista’s residents. We agree with the
U.S. Supreme Court that “a city’s ‘interest in attempting to
preserve the quality of urban life is one that must be accorded
high respect.’”16
                        CONCLUSION
   The record shows that La Vista based its distinctive treat-
ment of residential rental properties on a real difference from
other residential properties and that its distinctive treatment
was reasonably related to legitimate goals. Accordingly, the
court was correct in granting La Vista’s judgment as a matter
of law. The court did not err in sustaining its motion for sum-
mary judgment.
                                                     Affirmed.
   Miller-Lerman, J., participating on briefs.

16	
      Renton v. Playtime Theatres, Inc., 475 U.S. 41, 50, 106 S. Ct. 925, 89 L.
      Ed. 2d 29 (1986).




                     K elly R. P earson, now known as
                     K elly R. Connett, appellant, v.
                       Steven C. P earson, appellee.
                                     ___ N.W.2d ___

                         Filed April 12, 2013.     No. S-12-482.

 1.	 Modification of Decree: Child Support: Appeal and Error. Modification of
      child support payments is entrusted to the trial court’s discretion, and although,
      on appeal, the issue is reviewed de novo on the record, the decision of the trial
      court will be affirmed absent an abuse of discretion.
 2.	 Child Support: Rules of the Supreme Court. A deviation in the amount of
      child support is allowed whenever the application of the Nebraska Child Support
      Guidelines in an individual case would be unjust or inappropriate.
  3.	 ____: ____. Deviations from the Nebraska Child Support Guidelines must take
      into consideration the best interests of the child or children.
 4.	 Visitation. As with other visitation determinations, the matter of travel expenses
      associated with visitation is initially entrusted to the discretion of the trial court.